UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2013 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 333-150332 MACROSOLVE, INC. (Exact name of registrant as specified in its charter) Oklahoma 73-1518725 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9521-B Riverside Parkway, #134, Tulsa, Oklahoma 74137 (Address of principal executive offices) (zip code) (918) 932-2000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes No x Note: The Company is a voluntary filer but has filed all reports it would have been required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months if it was a mandatory filer. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ No x. As of August 23, 2013 there were 186,506,952 shares of the registrant’s common stock outstanding. 1 MACROSOLVE, INC. INDEX PART I. FINANCIAL INFORMATION ITEM 1 Financial Statements Balance Sheets as of June 30, 2013 (Unaudited) and December 31, 2012 (Audited) 3 Statements of Operations for the three and six months ended June 30, 2013 and 2012 (Unaudited) 4 Statements of Cash Flows for the six months ended June 30, 2013 and 2012 (Unaudited) 6 Notes to Interim Unaudited Financial Statements 7-14 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15-20 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 21 ITEM 4. Controls and Procedures 21 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 22 ITEM 1A. Risk Factors 22 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 ITEM 3. Defaults Upon Senior Securities 23 ITEM 4. Mine Safety Disclosures 23 ITEM 5. Other Information 23 ITEM 6. Exhibits 23 SIGNATURES 24 2 Index PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS MACROSOLVE, INC. Interim Unaudited Financial Statements For the Period Ended June 30, 2013 3 Index MACROSOLVE, INC. BALANCE SHEETS(UNAUDITED) For the Periods Ended: 6/30/2013 12/31/2012 ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable - trade Prepaid expenses and other Total current assets PROPERTY AND EQUIPMENT, at cost: Less - accumulated depreciation and amortization ) ) Net property and equipment OTHER ASSETS: Investment in DecisionPoint Systems, Inc. Investment in MEDL Mobile Holdings, Inc. - Investment in Endexx Corporation - Other assets Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current maturities of long-term debt $ $ Accounts payable - trade and accrued liabilities Unearned income Total current liabilities LONG-TERM DEBT, less current maturities Note Payable - Shareholders Oklahoma Technology Commercialization Center Convertible debentures Total long-term debt, less current maturities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY: Common stock, $.01 par value; authorized 500,000,000 shares; issued and outstanding 185,683,100 and179,831,987 shares, at June 30, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated other comprehensive income ) ) Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these unaudited financial statements. 4 Index MACROSOLVE, INC. STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) For the Quarters Ended For the Year to Date For the Periods Ended June 30, 6/30/2013 6/30/2012 6/30/2013 6/30/2012 Net revenues $ Cost of revenues Gross profit Selling, general and administrative expense Income from operations ) ) OTHER INCOME (EXPENSE): Interest income 20 28 Interest expense Loss on sale of asset - - Total other expense INCOME (LOSS) FROM CONTINUNIG OPERATIONS BEFOREINCOME TAXES ) ) INCOME TAXES - NET INCOME (LOSS) FROM CONTINUING OPERATIONS ) ) DISCONTINUED OPERATIONS (NOTE 12) Loss from operations of discontinued Illume Mobile operations - ) - ) NET INCOME (LOSS) ) ) OTHER COMPREHENSIVE INCOME, net of tax Unrealized holding gain arising during the period - - COMPREHENSIVE INCOME (LOSS) $ $ ) $ ) INCOME (LOSS) ALLOCABLE TO COMMON STOCKHOLDERS: Net income (loss) $ $ ) $ ) Income (loss) allocable to common stockholders $ $ ) $ ) Basic and diluted netincome (loss) from continuing operationsper share $ $ ) $ $ ) Basic and diluted net loss from discontinued operations per share $ $ ) $ $ ) Basic and diluted netincome (loss) per share $ $ ) $ $ ) The accompanying notes are an integral part of these unaudited financial statements. 5 Index MACROSOLVE, INC. STATEMENTS OF CASH FLOWS (UNAUDITED) For the Periods Ended June 30, 6/30/2013 6/30/2012 OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Loss on disposal of equipment Stock based compensation Issuance of stock for services - Changes in current assets and liabilities: (Increase) in accounts receivable - trade ) ) Decrease in prepaid expenses and other Increase (decrease) in accounts payable - trade and accrued liabilities ) Increase in accrued debenture interest Increase in accrued shareholder loan interest - (Decrease) increase in unearned income ) Net cash provided by (used in) operating activities ) INVESTING ACTIVITIES: Investment in Endexx Corporation ) - Purchase of equipment ) ) Software development costs - ) Patent costs ) - Net cash (used in) investing activities ) ) FINANCING ACTIVITIES: Debenture financing converted to common stock - ) Common stock issued for debenture conversions - Net proceeds from debenture financing - Reduction of accrued debenture interest - ) Common stock issued for accrued debenture interest - Proceeds from shareholder loans, including accrued interest - Repayment of shareholder loans, including accrued interest - ) Proceeds from sale of common stock - Repayments of notes payable ) - Net cash (used in) provided by financing activities ) NET INCREASE (DECREASE) IN CASH ) CASH, beginning of period CASH, end of period $ $ The accompanying notes are an integral part of these unaudited financial statements. 6 Index MacroSolve, Inc. Notes to Interim Unaudited Financial Statements For the Period Ended June 30, 2013 1. BASIS OF PRESENTATION The accompanying unaudited interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial statements and do not include all the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements.The information furnished reflects all adjustments, consisting only of normal recurring items which are, in the opinion of management, necessary in order to make the financial statements not misleading.The financial statements as of December 31, 2012 have been audited by an independent registered public accounting firm. These financial statements should be read in conjunction with the financial statements and the notes thereto included in the Company’s 10K for the calendar year ended December 31, 2012. 2. DESCRIPTION OF BUSINESS MacroSolve, Inc. is an Oklahoma corporation formed on January 17, 1997, under the laws of the State of Oklahoma.We are focused on intellectual property licensing, enforcement of our patent in the mobile app space and other patent services.We also offer consulting and mentoring services to small and medium sized mobile software companies, including strategies for mobile app development, commercialization and financing of mobile apps. In addition, until July 31, 2012, we conducted business as Illume Mobile, engaged in the design, delivery and integration of custom solutions for the application of mobile technology in business processes. 3. INVESTMENT IN DECISIONPOINT SYSTEMS, INC. As further described in Note #12, on July 31, 2012, the Company sold the Illume Mobile assets and operations to DecisionPoint Systems, Inc. (DPSI) for $250,000 cash and 617,284 shares of DPSI stock valued at $1.215 per share or a total of $750,000. In accordance with ASU 2011-05, the stock is classified as available-for-sale equity and the unrealized market gains or losses are recorded as Other Comprehensive Income. Due to the volatility and thin trading of DPSI shares, the Company has determined that the fair market value on the measurement date will be computed from the volume-weighted average trading price for the entire second quarter of 2013. The unrealizedgain for the six months ended June 30, 2013on the investment consists of the following: Number DPSI stock of Shares June 30, 2013 Basis atDecember 31, 2012 $ Report Date $ Unrealized market gain $ 7 Index 4. INVESTMENT IN MEDL MOBILE HOLDINGS, INC. On March 8, 2013, the Company entered into an agreement with MEDL Mobile Holdings, Inc. (MEDL) to bring forth a program that offers access to the Company’s ‘816’ patent to app developers. MEDL received the right to grant a license to its clients on a ‘per install’ basis on a revenue sharing arrangement with the Company. As a part of the agreement, each Company received $50,000 worth of the other’s stock with the price per share determined by the Volume Weighted Average Price (“VWAP”) for each stock for the last twenty trading days prior to execution of the agreement. The Company received 147,692 shares of MEDL stock priced at $0.34 per share the MEDL received 2,500,000 shares of the Company’s stock priced at $0.02 per share. In accordance with ASU 2011-05, the stock is classified as available-for-sale equity and the unrealized market gains or losses are recorded as Other Comprehensive Income. Due to the volatility of MEDL shares, the Company has determined that the fair market value on the measurement date will be computed from the volume-weighted average trading price for the entire second quarter of 2013. The unrealized gain on the investment consists of the following: Number MEDL stock of Shares June 30, 2013 Basis at acquisition March 8, 2013 $ Report Date $ Unrealized market gain $ 5. INVESTMENT IN ENDEXX CORPORATION On June 5, 2013, the Company entered into six month agreement with Endexx Corporation (EDXC) to coordinate business planning, investor interests and intellectual property for a mobile app venture that uniquely addresses advertising market analytics. Additionally, Endexx received a variable limited ‘816’ license during the course of the business advisory engagement while its app is in development with the agreement that a permanent license will be negotiated upon completion.Endexx will pay the Company $15,000 compensation by issuing 125,000 shares of EDXC restricted stock priced at $.12 per share and the balance to be paid in cash. In accordance with ASU 2011-05, the stock is classified as available-for-sale equity and the unrealized market gains or losses are recorded as Other Comprehensive Income. Due to the volatility of EDXC shares, the Company has determined that the fair market value on the measurement date will be computed from the daily volume-weighted average trading price from June 5 through June 30, 2013. The unrealized loss on the investment consists of the following: Number EDXC stock of Shares June 30, 2013 Basis at acquisition June 13, 2013 $ Quarter ended Report Date $ Unrealized market loss $ ) 8 Index 6. DEBENTURES AND NOTES PAYABLE Notes payable at June 30, 2013 and December 31, 2012 consist of the following: June 30, 2013 Dec 31, 2012 On July 17, 2011, the Company began offering its Convertible Debentures Series 2011 and Series B Warrants to purchase common stock to accredited investors. The Debentures mature on December 31, 2016. The Company did not establish a minimum or maximum offering size; its goal was $1,000,000 in aggregate subscriptions exclusive of the exchange of previously issued debentures. The $725,000 proceeds from this offering have been used by the Company for working capital to increase its market share from the sale of mobile apps in dining and other vertical markets and may include working capital for acquired companies. On December 31, 2011, three Directors converted a total of $171,161 in short term promissory notes to the offering. The offering was closed as of December 31, 2011. The 2011 Debentures earn interest at the annual rate of 12% which will be paid quarterly exclusively from the Debenture Account. Principal on the Debentures will be prepaid quarterly as the Debenture Account permits. The Debenture Account will be set up with a financial institution for the deposit of 25% of any recovery it receives from any judgment or settlement in any infringement case or claim it prosecutes. The Debentures may be converted to common stock by the holder into the number of shares that could have been purchased with 200% of the principal amount of the Debenture, together with accrued and unpaid interest and the shares valued using the weighted average price for a five-day trading period preceding the Debenture investment provided however, that the conversion price shall not be less than ten cents per share at any time and the conversion price shall not be more than ten cents per share for investments made prior to October 1, 2011. By resolution of the Board on December 16, 2011, the ten cent conversion price per share was extended to investments made after October 1, 2011. The Investors also acquired Common Stock Series B Warrants in an amount equal to the shares of common stock that could be purchased at the Debenture conversion price. Each warrant has a term of five years. During 2012, eighteen of the nineteen investors elected to convert a total of $846,161 Debenture Series 2011 plus Series B Warrants into 16,923,227 shares of common stock. A total of $45,941 in accrued interest on the converted debentures was settled with 459,412 shares of common stock. Accrued interest as June, 2013 is $10,184. $ $
